DETAILED ACTION
In a communication received on 6 June 2022, applicant amended claims 1, 10, and 13.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1).

With respect to claim 1, Soluk discloses: a method for configuring network interface roles (i.e., configuring a server to select ports and roles in Soluk, ¶0051), comprising:
obtaining, by a management system, a network parameter/network interface role blueprint that associates at least one blueprint network parameter with a network interface data transmission role that is not associated with a network interface  (i.e., retrieving operating characteristics including communication ports used by various roles in Soluk, ¶0038)
in order to identify a data type that should be transmitted by network interfaces based on the network parameters configured for those network interfaces (i.e., selecting ports and services defines what types of data will be transmitted in Soluk, ¶0052); and
assigning, by the management system in response to matching the at least one switch network parameter with the at least one blueprint network parameter, the network interface data transmission role to the switch network interface and the computer network interface such that the switch network interface and the computer network interface may begin transmitting the data type defined by the network interface data transmission role (i.e., designating ports associated with a role and services, the designation used to configure the ports and define wat types of data will be transmitted on the ports in Soluk, ¶0051-0052).
Soluk discloses associating a role and port for configuring a target server to define what types of data will be transmitted to the server (¶0051-0052).  Soluk do(es) not explicitly disclose the following.  Koizumi, in order to improve response to topology changes in a network by generating comprehensive physical and logical topology information in advance (¶0011), discloses:
obtaining, by the management system from a switch that includes a switch network interface that is configured with at least one switch network parameter, the at least one switch network parameter and adjacent computer network interface information (i.e., acquiring port information, topology information and VLAN information; details on how each network apparatus is physically connected in Koizumi, ¶0086);
determining, by the management system using the adjacent computer network interface information, a computer network interface that is configured with computer network interface parameters and that is connected to the switch network interface (i.e., using adjacent port information to identify the network device and port ID in Koizumi, ¶0086, fig. 12, fig. 13);
matching, by the management system, the at least one switch network parameter with the at least one blueprint network parameter (i.e., utilizing the VLAN information retrieved to correlate a VLAN ID with a particular port of a server in Koizumi, ¶0082, fig. 16).
Based on Soluk in view of Koizumi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Koizumi to improve upon those of Soluk in order to improve response to topology changes in a network by generating comprehensive physical and logical topology information in advance.

With respect to claim 2, Soluk discloses: the method of claim 1, further comprising: configuring, by the management system, a computer system that includes the computer network interface to use the computer network interface according to the network interface data transmission role (i.e., configuring target server according to the selected ports and roles associated in Soluk, ¶0051-0052).

With respect to claim 6, Soluk discloses: the method of claim 1, wherein the network interface data transmission role is a data traffic role (i.e., selecting ports and services associated with a role defines what types of data will be transmitted to the server in Soluk, ¶0051-0052).

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.
Soluk further discloses: network parameter/network interface role blueprint with at least one of: a blueprint network interface property; and a blueprint VLAN ID (i.e., selecting ports and services with corresponding roles and providing an Output XML file for configuring the server such that the types of data accepted by the target server are defined in Soluk, ¶0052).
Soluk discloses associating a role and port for configuring a target server to definite what types of data will be transmitted to the server (¶0051-0052).  Soluk do(es) not explicitly disclose the following.  Koizumi, in order to improve response to topology changes in a network by generating comprehensive physical and logical topology information in advance (¶0011), discloses: computer network interface  that is configured with computer network interface parameters; and at least one of: a switch network interface operation property; and a switch network interface Virtual Local Area Network Identifier VLAN ID (i.e., each server has a VLAN ID table for assigning ports to each VLAN and corresponding traffic in Koizumi, ¶0073).
Based on Soluk in view of Koizumi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Koizumi to improve upon those of Soluk in order to improve response to topology changes in a network by generating comprehensive physical and logical topology information in advance.

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 1.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 1.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 2.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 2.



Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1), and further in view of Mihm et al. (US 2005/0229173 A1).

With respect to claim 3, Soluk discloses associating a role and port for configuring a target server to define what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.    Mihm, in order to provide out of band configuration of the BIOS in the case of corruption or outdated BIOS (¶0004), discloses: the method of claim 2, wherein the configuring the computer system includes configuring a Basic Input/Output System (BIOS) included in the computer system (i.e., configuring BIOS image for update received from a neighboring device in Mihm, ¶0014).
Based on Soluk in view of Koizumi, and further in view of Mihm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mihm to improve upon those of Soluk in order to provide out of band configuration of the BIOS in the case of corruption or outdated BIOS.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 3.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 3.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1), and further in view of Chugtu et al. (US 2020/0106862 A1).

With respect to claim 4, Soluk discloses associating a role and port for configuring a target server to define what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.  Chugtu, in order to rapidly bootstrap and configure nodes to the network (¶0008), discloses: the method of claim 2, wherein the configuring the computer system includes configuring an operating system image included in the computer system (i.e., providing minimal operating system image to allow request for full install based on node type metadata in Chugtu, ¶0015).  
Based on Soluk in view of Koizumi, and further in view of Chugtu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chugtu to improve upon those of Soluk in order to rapidly bootstrap and configure nodes to the network.


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1), and further in view of Yu et al. (US 2019/0020501 Al).

With respect to claim 5, Soluk discloses associating a role and port for configuring a target server to define what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.  Yu, in order to split traffic between two spaces which achieves offloading for the corresponding traffic, in-band management and data traffic (¶0081), discloses: the method of claim 1, wherein the network interface data transmission role includes an in-band management role. (i.e., filter for network interface for selecting in-band management traffic based on VLAN address in Yu, ¶0083).
Based on Soluk in view of Koizumi, and further in view of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yu to improve upon those of Soluk in order to split traffic between two spaces which achieves offloading for the corresponding traffic, in-band management and data traffic.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 5.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 5.


Claim 7, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1), and further in view of Anderson et al. (US 2012/0159481 A1).

With respect to claim 7, Soluk discloses associating a role and port for configuring a target server to definite what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.  Anderson, in order to ensure satisfactory QoS by matching virtual functions to the closest physical port (¶0093), discloses: the method of claim 1, wherein the at least one blueprint network parameter includes a maximum transfer unit (MTU) network parameter (i.e., virtual function requirements including MTU of a source physical port for matching to target physical port MTU in Anderson, ¶0093-0095).
Based on Soluk in view of Koizumi, and further in view of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Anderson to improve upon those of Soluk in order to ensure satisfactory QoS by matching virtual functions to the closest physical port.

With respect to claim 11, Soluk discloses associating a role and port for configuring a target server to definite what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.  Anderson discloses: the method of claim 10, wherein the network interface data transmission role for each of the switch network interface and the computer network interface is assigned based on the switch network interface operation property matching the blue network interface operation property. (i.e., matching connection speed or MTU of a target physical port with the required MTU or characteristics of the source virtual function in Anderson, ¶0093-0095).
Based on Soluk in view of Koizumi, and further in view of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Anderson to improve upon those of Soluk in order to ensure satisfactory QoS by matching virtual functions to the closest physical port.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 7.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 7.




Claim 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1), and further in view of Srinivasan et al. (US 2006/0274774 A1).

With respect to claim 8, Soluk discloses associating a role and port for configuring a target server to definite what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem (¶0006-0007), discloses: the method of claim 1, wherein the at least one blueprint network parameter includes a Virtual Local Area Network Identifier (VLAN ID) network parameter (i.e., mapping of user device type such an IP phone to include the corresponding VLAN ID for VoIP in Srinivasan, ¶0025).
Based on Soluk in view of Koizumi, and further in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Soluk in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem.

With respect to claim 9, Soluk discloses associating a role and port for configuring a target server to definite what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem (¶0006-0007), discloses: the method of claim 1, wherein the switch is configured to obtain the switch operation data via performance of network discovery operations (i.e., determining a user device interface connected to the switch using link layer discovery protocol to determine the user device identifier and/or type as well as configuration parameters of the user device in Srinivasan, ¶0031-0032).  
Based on Soluk in view of Koizumi, and further in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Soluk in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 8.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 8.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 9.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 9.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1), and further in view of Rao et al. (US 2014/0376558 A1).

With respect to claim 12, Soluk discloses associating a role and port for configuring a target server to definite what types of data will be transmitted to the server (¶0051-0052).  Soluk and Koizumi do(es) not explicitly disclose the following.  Rao, in order to reducing the cost of managing VLAN's and increasing convenience in configuring edge switches based on location of end user device (¶0011), discloses: the method of claim 10, wherein the network interface data transmission role for each of the switch network interface and the computer network interface is assigned based on the switch network interface VLAN ID matching the blueprint VLAN ID (i.e., matching the classification rules for defining domains/service for ports, a VLAN ID detected on a port corresponds to classifying a port for service A based on the classification rules in Rao, ¶0042, ¶0048).
Based on Soluk in view of Koizumi and further in view of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rao to improve upon those of Soluk in order to reducing the cost of managing VLAN's and increasing convenience in configuring edge switches based on location of end user device.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soluk et al. (US 2006/0168152 A1) in view of Koizumi et al. (US 2011/0093579 A1) and Mihm et al. (US 2005/0229173 A1), and further in view of Chugtu et al. (US 2020/0106862 A1).

With respect to claim 16, Soluk discloses associating a role and port for configuring a target server to define what types of data will be transmitted to the server (¶0051-0052).  Soluk, Koizumi, and Mihm do(es) not explicitly disclose the following.  Chugtu, in order to rapidly bootstrap and configure nodes to the network (¶0008), discloses: the non-transitory, combination of claim 15, wherein the configuring the computer system includes configuring an operating system image included in the computer system (i.e., providing minimal operating system image to allow request for full install based on node type metadata in Chugtu, ¶0015).
Based on Soluk in view of Koizumi and Mihm, and further in view of Chugtu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chugtu to improve upon those of Soluk in order to rapidly bootstrap and configure nodes to the network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
9/9/2022

/S. L./Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447